Bronson, C. J.
delivered an opinion in favor of affirming the decree appealed from, on the ground that Anderson had no authority from Loubat to make such a bargain as that set up by the appellant. He however stated that he did not intend to intimate a doubt but that the chancellor was right in the view which he had taken of the case.
Barlow, Hand and Wright, Senators, delivered opinions in favor of affirming the decree, upon the grounds taken by the chancellor.
Upon the question being put, “ Shall this decree be feversed ?” all the members of the court present who had heard the argument, to wit: The President, the Chief Justice, Mr. Justice Jewett, and /$'enators Backus, Barlow, Beers, Bockee, Burnham, Chamberlain, Corning, Deyo, Hand, Johnson, Jones, Lott, Mitchell, Porter, Scovil,.Talcott, Varney and Wright (21) voted for affirming.
Decree affirmed.
*609CASES ARGUED AND DETERMINED IN THE SUPREME COURT OF THE STATE OF NEW-YORK,